DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2020 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “image sensor operatively coupled to a surface of the flex circuit and a first arrangement of electrical conductors therein; an illumination source operatively coupled to a surface of the flex circuit and a second arrangement of electrical conductors therein” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The specification is objected to because the units of measure for the thickness of the dielectric is disclosed only in inches and MPEP 608.01 part IV states “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “the superior and inferior dielectric layers comprise a polymide”. The term “polymide” is not a known term in the art. This term is being be interpreted as a polyamide which is known in the art and is disclosed in para. 88 of the specification.
	Regarding claim 15, the claim limitation “the superior and inferior dielectric layers comprise a polymide”. The term “polymide” is not a known term in the art. This term is being be interpreted as a polyamide which is known in the art and is disclosed in para. 88 of the specification.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (20120065469) in view of Yang (CN 106658948).
	Regarding claim 1, Allyn teaches a flexible circuit (60) for an endoscope (Fig. 1) configured for use in a fluid environment (para 2, para 2 teaches it is to be inserted through the nose down to stomach or into the bowels which are all types of fluid environments), comprising: an elongated flexible circuit extending in a planar shape to a distal end (Fig. 7, Fig. 7 teaches the flex circuit is planar and extend to the distal tip where the camera mounting portion 84 is located); an image sensor (84) operatively coupled to a surface of the flex circuit and a first arrangement of electrical conductors therein (Figs. 15 and 16, para. 71, para 71 teaches that the camera 84 can be substituted with an image sensor, Fig. 15 shows the arrangements of circuitry, Fig. 16 shows the LVDS_N and LVDS_P signals seen in Fig. 15 as well going to the camera 84 therefore the circuit and the camera are operatively coupled); an illumination source (96) operatively coupled to a surface of the flex circuit and a second arrangement of electrical conductors therein (Fig.16, Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96); and wherein said first arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer (para 75, para 75 teaches a first and a second substrate composed of a flexible polyimide film which is 
Allyn does not teach the superior and inferior dielectric layers are sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first arrangement of electrical conductors. 
	However, Yang teaches a flexible circuit (para. 7, teaches the circuit is flexible), wherein said first arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first arrangement of electrical conductors (intended use, para 7, para 7 teaches the conductive circuit layer is located at the middle position of the flexible insulating base layer and radiating coat and that the flexible insulating substrate is polyimide, polyethylene terephthalate, a polyamide fiber ester or polyvinyl chloride, and a thickness of between 0.12mm (0.0047”) and 0.25mm (0.0098”) and is therefore has identical structure of the superior and inferior dielectric layers as the instant application and therefore can provide the same function).  It would be obvious to one of ordinary skill in the art to have the polyimide film disclosed by Allyn be made of polyamide fiber ester as disclosed by Yang.  One would make this substitution as it is a simple substitution of one known element for another to obtain predictable results.	
	Regarding claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.002" (para. 7, para 7 teaches the flexible insulating substrate is a polyimide soft board, polyethylene terephthalate Ester soft board, aramid fiber ester (a type of polyamide) soft board or PVC soft board and has a thickness between 0.12mm (0.0047”) and 0.25mm (0.0098”) and a polyamide is a type of polymer.  
	Regarding claim 3, as disclosed earlier in claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.003".
	Regarding claim 4, as disclosed earlier in claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.004".
	Regarding claim 5, as disclosed earlier in claim 1, Yang teaches the superior and inferior dielectric layers comprise a polymide (para. 7).
	Regarding claim 6, as disclosed earlier in claim 1, Allyn in view of Yang teaches the second arrangement of electrical conductors is disposed in an interior of the flex circuit with superior and inferior dielectric layers sufficient to prevent electrical coupling therethough (Allyn Fig.16, para 75, Yang para. 7, Allyn Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96 which is the second arrangement of electrical conductors, and Allyn para 75teaches a first and a second substrate composed of a flexible polyimide film which is a type of dielectric and the substrates are stacked parallel to each other so the first and second circuit patterns are electrically connected therefore making it so the electrical 
	Regarding claim 7, Allyn teaches the flexible circuit of claim 1 wherein the image sensor and the illumination source are coupled to a distal portion of the flexible circuit member in a first repose spaced apart configuration (Fig. 14) and is configured for deformation to dispose the image sensor and illumination source in a second spaced apart configuration (Fig. 7) for coupling to a distal portion of an elongated endoscope shaft (Figs. 5, 7 and 14, Fig. 14 shows the flex circuit lying flat and it is deformed to make the structure shown in Fig. 7 with an image sensor and LEDs installed in a spaced apart configuration, Fig. 5 shows the structure in Fig. 7 being configured to couple to the distal portion of an endoscope shaft).
	Regarding claim 8, as disclosed earlier in claim 7, Allyn teaches the flexible circuit of claim 7 wherein flexible circuit member has a planar shape in said first configuration (Fig. 14) and a non-planar shape in said second configuration (Fig. 7).
	Regarding claim 9, Allyn teaches the flexible circuit of wherein a first segment of the flexible circuit carrying the image sensor is configured for deformation from the planar shape to dispose the image sensor adjacent a proximal end of a lens assembly carried by the endoscope shaft (Fig. 8 teaches the image sensor 84 is adjacent to a proximal end of a lens assembly 88).
	Regarding claim 10, Allyn teaches the flexible circuit has a second segment of the flexible circuit carrying the illumination source is configured for deformation to 
	Regarding claim 11, Allyn teaches the flexible circuit of claim 10 wherein the first segment includes a first flex region (97) with increased flexibility for flexing away from said planar shape (Figs. 7, 8, and 14, para 77, para 77 teaches first fold lines 97 that folds away from the planar surface to make the camera mounting surface 82).
	Regarding claim 12, Allyn teaches the flexible circuit of claim 10 wherein the second segment includes a second flex region (99) with increased flexibility for flexing away from said planar shape (Figs. 7, 8, and 14, para 77, para 77 teaches second fold lines 99 that folds away from the planar surface).
	Regarding claim 13,  Allyn teaches flexible circuit for an endoscope, comprising: an elongated flexible circuit extending in a planar shape to a distal end having first and second flex elements (97 and bent portion of 94) adapted to bend away from the planar shape (Figs. 7, 8, and 14, para 77, para 77 teaches the power mounting portion 90 and the data mounting portion 92 are folded toward each other at first fold lines 97 to form the camera mounting surface 82 between the fold lines 97 and that the light mounting portion 94 also can be folded inwardly toward the camera mounting portion 82); an image sensor (84) with a field of view axis operatively coupled to a surface of the first flex element (Fig. 7, para 77 teaches in order to convert the flex circuit assembly 60 from the flat configuration to the folded configuration, the power mounting portion 90 and the data mounting portion 92 are folded toward each other at first fold lines 97 to form the camera mounting surface 82 between the fold lines 97); an illumination source 
	However, Yang teaches a flexible circuit (para. 7, teaches the circuit is flexible), wherein said arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first 		
	Regarding claim 14, as disclosed earlier in claim 2, Yang teaches the flexible circuit wherein the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.002" (para. 7).
	Regarding claim 15, Yang teaches the flexible circuit of wherein the superior and inferior dielectric layers comprise a polymide (para. 7).
	Regarding claim 16, as disclosed earlier in claim 1, Allyn teaches the flexible circuit wherein the illumination source has a plurality of electrical contacts coupled to a corresponding electrical conductors in the flexible circuit (Fig.16, Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./ Examiner, Art Unit 3795                                                                                                                                                                                                        /ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795